Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, method claims, claims 1-14 in the reply filed on 12/15/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11, 13-14, 21 and 25 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by (DE102018131694) (hereinafter `694).
Re Claim 1, `694 teaches a method of forming a semiconductor device, the method comprising: 
forming a conductive feature (28, Fig. 4) in a first dielectric layer (24); 
forming a second dielectric layer (34) over the conductive feature; 
etching an opening through the second dielectric layer, the etching exposing a surface of the conductive feature; 

depositing a barrier layer (50) in the opening, wherein the barrier layer selectively forms on surfaces of the second dielectric layer over the sacrificial layer, wherein depositing the barrier layer comprises: 
depositing a conductive barrier material from one or more first precursors; and 
after depositing the conductive barrier material, depositing a doping metal from one or more second precursors [0029]; 
removing the sacrificial layer (37, FIG. 8 → 9); and 
depositing a conductive material (56, FIG. 9) to fill the opening, the conductive material contacting the conductive feature.
Re Claim 10, `694 teaches a method comprising: 
forming an insulating layer (34, FIG. 4) over a conductive feature (28); 
etching the insulating layer (34) to expose a first surface of the conductive feature; 
covering the first surface of the conductive feature with a sacrificial material (48/50’), wherein the sidewalls of the insulating layer are free of the sacrificial material; 
covering the sidewalls of the insulating layer with a barrier material (50, FIG. 6), wherein the first surface of the conductive feature is free of the barrier material, wherein the barrier material comprises tantalum nitride (TaN) doped with a transition metal (50, [0029]); 
removing the sacrificial material (FIG. 8 → 9); and 

Re Claim 21, `694 teaches a method comprising: 
forming a first conductive feature (28) in a first dielectric layer (24); 
forming an etch stop layer (32) over the first conductive feature; 
forming a second dielectric layer (32) over the etch stop layer; and 
forming a second conductive feature, comprising: 
etching an opening (FIG. 4) through the second dielectric layer (34) and the etch stop layer (32) to expose the first conductive feature (28, FIG. 7); 
depositing a sacrificial material (48) in the opening; 
after depositing a sacrificial material, depositing a barrier material (50, FIG. 4 → 6) in the opening wherein the barrier material comprises a transition metal and a metal nitride [0031]; 
after depositing the barrier material, removing the sacrificial material (37, FIG. 8 → 9); and 
depositing a conductive filling material in the opening (56, Fig. 9), wherein the conductive filling material extends on the barrier material and on the first conductive feature.
Re Claim 2, `694 teaches the method of claim 1, wherein removing the sacrificial layer comprises performing a plasma treatment process ¶ [0033].
Re Claim 3, `694 teaches the method of claim 2, wherein the plasma treatment process increases the density of the barrier layer [0035].
Re Claim 4, `694 teaches the method of claim 1, wherein depositing the barrier layer comprises an Atomic Layer Deposition (ALD) process [0041].
Re Claim 6, `694 teaches the method of claim 1, wherein the sacrificial layer is formed by applying benzotriazole (BTA) on the exposed surface of the conductive feature (28, [0023]).
Re Claim 8, `694 teaches the method of claim 1, wherein the conductive barrier material is tantalum nitride (50, [0029]).
Re Claim 9, `694 teaches the method of claim 1, wherein depositing the conductive barrier material comprises depositing a first layer of the conductive barrier material (50), wherein depositing the doping metal comprises depositing a layer of the doping metal (48), and further comprising depositing a second layer (50’) of the conductive barrier material on the layer of the doping metal.
Re Claim 11, `694 teaches the method of claim 10, further comprising forming an etch stop layer (32) over the conductive feature.
Re Claim 13, `694 teaches the method of claim 10, wherein the sacrificial material comprises benzotriazole (BTA) (32, ¶ [0023]).
Re Claim 14, `694 teaches the method of claim 10, wherein the removing of the sacrificial material comprises a thermal treatment using hydrogen (H2) as a process gas (48, [0033]).
Re Claim 25, `694 teaches the method of claim 21, wherein the conductive filling material (55, FIG. 9) physically contacts sidewalls of the etch stop layer (32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10-11 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitta in view of Duong (Pub. No.: US 2015/0255340).
Re Claim 1, Nitta teaches a method of forming a semiconductor device, the method comprising: 
forming a conductive feature (the two squares on the right hand side, FIG. 2, ¶ [0043]) in a first dielectric layer (100, ¶ [0040]); 
forming a second dielectric layer (120) over the conductive feature; 
etching an opening through the second dielectric layer (120, FIG. 2), the etching exposing a surface of the conductive feature (the two squares on the right hand side); 
depositing a sacrificial layer in the opening (123/122/125, note that at the end of FIG. 5 both of these layers are removed, therefore, they are considered as the sacrificial layers), wherein the sacrificial layer (by 123) selectively forms on the exposed surface of the conductive feature (the two squares on the right hand side) more than on surfaces (by 122) of the second dielectric layer (120); 
depositing a barrier layer (140, [0045]) in the opening, wherein the barrier layer selectively forms on surfaces of the second dielectric layer over the sacrificial layer (125), wherein depositing the barrier layer comprises: 
depositing a conductive barrier material (140) from one or more first precursors; and 
removing the sacrificial layer (FIG. 2 → 3); and 
depositing a conductive material to fill the opening, the conductive material contacting the conductive feature (150).
Re Claim 10, Nitta teaches a method comprising: 
forming an insulating layer (120) over a conductive feature (the two squares on the right hand side, FIG. 2); 
etching the insulating layer (120) to expose a first surface of the conductive feature; 
covering the first surface of the conductive feature with a sacrificial material (123), wherein the sidewalls of the insulating layer are free of the sacrificial material; covering the sidewalls of the insulating layer with a barrier material (122), 
wherein the first surface of the conductive feature is free of the barrier material (FIG. 5); 
removing the sacrificial material 2 → 3); and 
covering the barrier material (140) and the first surface of the conductive feature (top surface of the two square conductive layers) with a conductive material (150 of FIG. 5).
Re Claim 21, Nitta teaches a method comprising: 
forming a first conductive feature (the two squares on the right hand side, FIG. 2) in a first dielectric layer (100, ¶ [0040]); 
forming an etch stop layer (110) over the first conductive feature; 
forming a second dielectric layer (120) over the etch stop layer; and 
forming a second conductive feature, comprising: 
etching an opening (of FIG. 4) through the second dielectric layer and the etch stop layer to expose the first conductive feature; 
depositing a sacrificial material (125/122) in the opening; 
after depositing a sacrificial material, depositing a barrier material in the opening wherein the barrier material (140) comprises conductive material; 
after depositing the barrier material, removing the sacrificial material (122); and 
depositing a conductive (150) filling material in the opening, wherein the conductive filling material extends on the barrier material and on the first conductive feature.
Nitta fails to teach after depositing the conductive barrier material, depositing a doping metal from one or more second precursors (claim 1);
wherein the barrier material comprises tantalum nitride (TaN) doped with a transition metal (claim 2);
wherein the barrier material comprises a transition metal and a metal nitride (claim 3).
Duong teaches after depositing the conductive barrier material, depositing a doping metal from one or more second precursors (precursor of layer TaN among Ta/TaN) (claim 1);
wherein the barrier material comprises tantalum nitride (TaN) doped with a transition metal (claim 2); and wherein the barrier material comprises a transition metal and a metal nitride (Ta/TaN, see Abstract) (claim 3).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of preventing the electro migration from conductive layer to the dielectric wall as taught by Duong, [0002]-[0006]. 
Re Claim 11, in the combination, Nitta teaches the method of claim 10, further comprising forming an etch stop layer (110) over the conductive feature (the two squares on the right hand side, FIG. 2).
Re Claim 22, in the combination, Duong teaches the method of claim 21, wherein depositing the barrier material comprises: depositing a first layer of the metal nitride; depositing a layer of the transition metal on the first layer of the metal nitride; and depositing a second layer of the metal nitride (Ta/TaN, see Abstract).
In re claim 23, in the combination, Duong fails to teach wherein the layer of the transition metal has a thickness in the range of 1 Ǻ to 6 Ǻ.
However, this value is optimizable, in re Aller, 220 F.2d 454, 456 (CCPA 1955) ("where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.")
In re claim 24, in the combination, Duong differs from the invention by not showing wherein the transition metal comprises ruthenium. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Re Claim 26, in the combination, Nitta teaches the method of claim 21, wherein the barrier material (140) is vertically separated from the first conductive feature (150).
Claim(s) 5, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over `694.
Re Claim 5, `694 teaches the method of claim 4, wherein depositing the conductive barrier material comprises a Chemical Vapor Deposition (CVD) process.
In re to Claim 5, `694 differs from the invention by not showing wherein depositing the conductive barrier material comprises a Chemical Vapor Deposition (CVD) process.
However, `694 teaches a method of depositing the dielectric layer comprises a Chemical Vapor Deposition (CVD) process (24, FIG. 4, ¶ [0012]).
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to utilize the above teaching method for the purpose of  enhancing the manufacturing method as taught by `694, [0012].
Re Claim 7, `694 differs from the invention by not showing wherein the doping metal is ruthenium.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Re Claim 12, `694 differs from the claim invention by not disclosing wherein the barrier layer has an atomic percentage of the transition metal in the range between 5% and 30%.
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894